PER CURIAM.
John H. Harding and Lisa A. Tomlinson appeal the district court’s orders dismissing them complaint for want of jurisdiction and denying their motion for reconsideration. We have reviewed the record and the district court’s orders and find no reversible error. The Rooker-Feldman doctrine provides that a United States District Court has no authority to review final judgments of a state court in judicial proceedings. Brown & Root, Inc. v. Breckenridge, 211 F.3d 194, 198 (4th Cir.2000) (quoting District of Columbia Ct.App. v. Feldman, 460 U.S. 462, 103 S.Ct. 1303, 75 L.Ed.2d 206 (1983)). Accordingly, we af*154firm. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.